


Exhibit 10.86

 

EXECUTION VERSION

 

AMENDMENT NO. 2 TO THE
CREDIT AGREEMENT

 

Dated as of February 27, 2013

 

AMENDMENT NO. 2 TO THE CREDIT AGREEMENT among GTAT CORPORATION, a Delaware
corporation (the “U.S. Borrower”), GT ADVANCED TECHNOLOGIES LIMITED, a company
incorporated under the laws of Hong Kong (the “Hong Kong Borrower”), GT ADVANCED
TECHNOLOGIES INC. (“Holdings”), the banks, financial institutions and other
institutional lenders parties to the Credit Agreement referred to below
(collectively, the “Lenders”) and BANK OF AMERICA, N.A., as agent (the “Agent”)
for the Lenders.

 

PRELIMINARY STATEMENTS:

 

(1)                                 The Borrowers, the Lenders, the Agent and
certain other parties have entered into a Credit Agreement dated as of
January 31, 2012 (as amended by Amendment No. 1 dated as of September 24, 2012
and as otherwise amended, supplemented or otherwise modified through the date
hereof, the “Credit Agreement”).  Capitalized terms not otherwise defined in
this Amendment have the same meanings as specified in the Credit Agreement.

 

(2)                                 The Borrowers, Holdings, the Agent and the
Required Lenders (the Lenders signing this Amendment being the “Consenting
Lenders”) have agreed to amend the Credit Agreement as hereinafter set forth,
and the Borrower has agreed to permanently reduce the U.S. Revolving Credit
Commitment to $0 (the “U.S. Revolver Reduction”) and to permanently reduce the
Hong Kong Revolving Credit Commitment to $125,000,000 (the “HK Revolver
Reduction” and, together with the U.S. Revolver Reduction and any Term Loan
Reduction, the “Facilities Reduction”).

 

SECTION 1.                            Amendments to Credit AgreementThe Credit
Agreement is, effective as of the date hereof and subject to the satisfaction of
the conditions precedent set forth in Section 3, hereby amended as follows:

 

(a)                                 The definition of “Applicable Fee Rate”
contained in Section 1.01 is amended by deleting the number “0.50” and inserting
in its place the number “0.75”

 

(b)                                 The definition of “Applicable Rate”
contained in Section 1.01 is amended and restated in its entirety as follows:

 

“Applicable Rate” means in respect of the Term Loan Facility and either
Revolving Credit Facility, (a) during the Waiver Period, (i) 3.50% per annum for
Base Rate Loans and (ii) 4.50% per annum for Eurodollar Rate Loans and (b)

 

--------------------------------------------------------------------------------


 

after the Waiver Period, (i) 2.75% for Base Rate Loans and (ii) 3.75% for
Eurodollar Rate Loans.

 

(c)                                  The definition of “Consolidated EBITDA”
contained in Section 1.01 is amended as follows:

 

(i)                                                 by inserting in the
beginning of clause (a)(iv), “for any measurement period ending after the
expiration of the Waiver Period,”

 

(ii)                                              by inserting in the beginning
of clause (a)(v), “for any measurement period ending after the expiration of the
Waiver Period,”

 

(iii)                                           by inserting in the beginning of
clause (a)(ix), “for any measurement period ending after the expiration of the
Waiver Period,”

 

(iv)                                          by deleting the word “and”
preceding clause (ix) and inserting a “,” in its place

 

(v)                                             by adding a new clause
(x) immediately after clause (ix) as follows:

 

“ (x) for any measurement period ending during the Waiver Period, if any of the
actions set forth on Schedule 1.01A have been taken, charges and expenses
arising from such actions, in an amount not to exceed 10% of the absolute value
(i.e., whether negative or positive) of Consolidated EBITDA for such measurement
period as calculated before giving effect to any adjustment under this clause
(x),”

 

(vi)                                          by adding a new clause
(xi) immediately after clause (x) as follows:

 

“ (xi) for any measurement period ending during the Waiver Period, non-cash
asset impairment charges, including the write-down of, or impairment charges
with respect to, goodwill and other intangibles,”

 

(vii)                           by adding a new clause (xii) after clause
(xi) prior to the word “minus” as follows”

 

“and (xii) for any measurement period ending during the Waiver Period, accruals
related to the termination of leases in connection with the Specified
Dispositions not to exceed $10,000,000 in the aggregate for the term of the
Waiver Period (which shall not be added back in any such future period if such
accrual becomes a cash item),”

 

(viii)                        by inserting in the beginning of clause (b)(ii),
“for any measurement period ending after the expiration of the Waiver Period,”

 

(ix)                              by inserting in the beginning of clause
(b)(iv), “for any measurement period ending after the expiration of the Waiver
Period,”

 

2

--------------------------------------------------------------------------------


 

(x)                                 by inserting in the beginning of clause
(b)(v), “for any measurement period ending after the expiration of the Waiver
Period,”

 

(xi)                              by inserting in the beginning of clause
(b)(vi), “for any measurement period ending after the expiration of the Waiver
Period,”

 

(d)                                 The definition of “Extraordinary Receipt”
contained in Section 1.01 is amended by restating the definition in its entirety
to read as follows:

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including proceeds of
insurance (other than casualty insurance and business interruption insurance),
pension plan reversions and indemnity payments, but excluding proceeds of
Involuntary Dispositions, casualty insurance and condemnation awards.

 

(e)                                                                The
definition of “Net Cash Proceeds” is amended by (i) inserting in clause
(a) thereof after the phrase “Extraordinary Receipt” the phrase “or proceeds of
Involuntary Dispositions, casualty insurance or condemnation awards” and
(ii) inserting in clause (b) thereof after the word “Indebtedness” the phrase
“or Equity Interests (but excluding issuances of Equity Interests to any Loan
Party or any Subsidiary thereof)”.

 

(f)                                   The definition of “Permitted
Reorganization” is hereby amended by inserting after the words “ ‘Permitted
Reorganization’ means” the phrase “, at any time after termination of the Waiver
Period (but not during the Waiver Period)”.

 

(g)                                  Section 1.01 is further amended by
inserting the following definitions in the appropriate alphabetical position
therein:

 

“Amendment No. 2” means Amendment No. 2 to this Agreement dated as of
February 27, 2013.

 

“Amendment No. 2 Effective Date” means the date of satisfaction of the
conditions precedent to effectiveness set forth in Section 3 of Amendment No. 2.

 

“HK Revolver Reduction” means a voluntary reduction by the Hong Kong Borrower of
the Hong Kong Revolving Credit Commitments, to $125,000,000 in the aggregate,
effective as of the Amendment No. 2 Effective Date.

 

“Liquidity” means, as of any date, the difference between (a) unrestricted cash
of the Borrowers and the Guarantors as of such date, with respect to which cash
(i) the Collateral Agent has a perfected Lien for the benefit of the Secured
Parties, (ii) any Borrower or Guarantor has full legal title, (iii) no escrow or
similar arrangement is in place and (iv) no party (other than, so long as no
rights of exclusive control shall have been exercised by the Collateral Agent,
such Borrower or Guarantor) has any rights superior to the Lien of the
Collateral Agent, and which, in the case of cash of any U.S. Loan Party, shall
be in an account subject to a control agreement with the Collateral Agent minus
(b) the outstanding principal amount of Revolving Credit Loans as of such date.

 

3

--------------------------------------------------------------------------------


 

“Non-U.S. Hong Kong Loan Party” means any Hong Kong Loan Party other than the
U.S. Borrower or any U.S. Guarantor.

 

“Specified Dispositions” means the Disposition of equipment and leases related
to the Hazelwood Pilot Production Facility and the Salem Pilot Production
Facility.

 

“Specified Liquidity Threshold” means the difference between (x) $225,000,000
minus (y) the Term Loan Reduction, if any.

 

“Term Loan Reduction” means a $40,000,000 prepayment of Term Loans pursuant to
Section 2.05(c).

 

“U.S. Revolver Reduction” means a voluntary reduction by the U.S. Borrower of
the U.S. Revolving Credit Commitments, to $0, effective as of the Amendment
No. 2 Effective Date.

 

“Waiver Period” means the period commencing on the Amendment No. 2 Effective
Date and ending on the date on which the Borrower demonstrates compliance with
the Financial Covenants contained in Sections 7.11(a) and (b) for the
Measurement Period ended September 30, 2014 or, at Holdings’ option, for the
Measurement Period ended June 30, 2014 (as if such covenants were in effect and
not suspended); provided that, for the avoidance of doubt, any determination of
Consolidated EBITDA for purposes of determining such compliance shall be made in
accordance with Section 1.08 as if the Waiver Period had terminated.

 

(h)                                 Article I is hereby amended by adding the
following new Section 1.08:

 

“1.08    Effect of the Waiver Period.  Notwithstanding anything to the contrary
herein, the parties hereto acknowledge and agree that any calculation that is
made hereunder in respect of any Financial Covenant, any basket or exception to
any other covenant or otherwise (i) on any date of determination occurring
during the Waiver Period shall give effect to the provisions of this Agreement
as in effect during the Waiver Period (regardless of whether any portion of any
Measurement Period relevant to such calculation shall occur outside of the
Waiver Period) and (ii) on any date of determination occurring prior to the
commencement or after the termination of the Waiver Period shall give effect to
the provisions of this Agreement as in effect prior to the commencement or after
the termination of the Waiver Period, as applicable (regardless of whether any
portion of any Measurement Period relevant to such calculation shall occur
within the Waiver Period).”

 

(i)                                     Section 2.01(b) is hereby amended by
inserting at the end of the proviso to the first sentence thereof the following:
“and (iv) during the Waiver Period, no Hong Kong Revolving Credit Loans shall be
available (provided that Hong Kong L/C Credit Extensions, any Hong Kong
Revolving Credit Borrowing that is deemed to be requested pursuant to
Section 2.03(c)(i) to reimburse the L/C Issuer for any payment made under any
Hong Kong Letter of Credit, or any Hong Kong L/C Borrowings shall not be
affected by this clause (iv))”, ”

 

4

--------------------------------------------------------------------------------


 

(j)                                    Section 2.05(b)(ii)(A) is amended as
follows:

 

(i)                                     By replacing the phrase “in excess for
any such Disposition or series of Dispositions of $5,000,000,”  with the phrase
“in excess, for any such Disposition or series of Dispositions occurring prior
to the commencement of or after the expiration of the Waiver Period, of
$5,000,000,”;

 

(ii)                                  By inserting immediately after the phrase
“in excess, for any such Disposition or series of Dispositions occurring prior
to the commencement of or after the expiration of the Waiver Period, of
$5,000,000,,” the phrase “or obtains any Net Cash Proceeds from any Involuntary
Disposition, from casualty insurance or from condemnation awards,”;

 

(k)                                 Section 2.05(b)(ii)(B) is amended by
inserting prior to the proviso the following language, “provided, however, that
(i) during the Waiver Period the time periods which would otherwise be allowed
under the preceding clauses (x) and (y) of this Section 2.05(b)(ii)(B) shall be
reduced to 180 days and 270 days, respectively, after receipt of any such Net
Cash Proceeds and (ii) during the Waiver Period in the case of Specified
Dispositions, such reinvestment rights shall apply up to a maximum of 25% of the
Net Cash Proceeds of such Specified Disposition;  provided further that if at
any time the Borrower shall have replaced or repaired assets prior to receipt of
Net Cash Proceeds of casualty insurance or condemnation awards, such insurance
or condemnation proceeds shall be deemed reinvested to the extent of the cost of
such replacement or repair and may be retained by the Borrower;”

 

(l)                                     Section 2.05(b)(iii) is amended as
follows:

 

(i)                                     by inserting immediately after such
parenthetical the following: “or Equity Interests (other than Equity Interests
issued to a Loan Party or any Subsidiary thereof)”.

 

(m)                             Section 2.05(b)(iv) is amended as follows by
inserting after the words “not otherwise included in clause (ii) or (iii) of
this Section 2.05(b)” in the first sentence thereof, the following language,
“(other than any such Extraordinary Receipt received during the Waiver Period)”

 

(n)                                 Section 2.05(b)(vi) is amended (i) by
inserting after the language “ratably to the outstanding Hong Kong Revolving
Credit Loans” the following:  “and, third, to Cash Collateralize any outstanding
Hong Kong L/C Obligations”  and (ii) inserting after the language “remaining, if
any, after the prepayment of all Hong Kong L/C Borrowings and Hong Kong
Revolving Credit Loans” the phrase “and Cash Collateralization of all Hong Kong
L/C Obligations”.

 

(o)                                 Section 2.05 is amended by adding a new
clause (c) to read as follows:  “(c)  Term Loan Reduction.  On or before
March 1, 2013, the U.S. Borrower shall prepay an aggregate principal amount of
Term Loans equal to $40,000,000, which payment shall be applied to the remaining
installments of the Term Loans in reverse order of maturity.”

 

(p)                                 Section 2.13(a) is amended by deleting the
“.” at the end of the first sentence thereof and adding the following language
in place thereof, “; provided further,

 

5

--------------------------------------------------------------------------------


 

that at any time after the Waiver Period, and subject to the requirements set
forth in the previous proviso and otherwise set forth in this Section 2.13(a),
the Hong Kong Borrower may request additional increases in the Hong Kong
Revolving Credit Commitments in an amount of up to $25,000,000”.

 

(q)                                 Article V is amended by inserting
immediately after Section 5.23 thereto the following new Section 5.24:

 

“5.24                  Deposits.   The Loan Parties have full legal title over
all of their respective customer deposits, and such deposits are not subject to
escrow or other similar arrangements, and no party (other than, so long as no
rights of exclusive control shall have been exercised by the Collateral Agent,
the applicable Loan Party)  has any rights in the deposits that are superior to
the Liens of the Collateral Agent for the benefit of the Lenders.

 

(r)                                    Section 6.01 is amended by (i) deleting
the word “and” from the end of clause (c) thereof, (ii) replacing the period at
the end of clause (d) thereof with “; and” and (iii) inserting the following
additional clauses immediately after clause (d):

 

(e)                                  during the Waiver Period, as soon as
available, but in any event within ten Business Days after the end of each
calendar month (or, at any time that Liquidity is less than the Specified
Liquidity Threshold, upon the request of the Administrative Agent, on the Friday
after the end of each week (or, if any such Friday is not a Business Day, the
next Business Day)), a certificate of a Responsible Officer of Holdings, (i) as
to the cash balances held in each bank account of Holdings or any of its
Subsidiaries, and (ii) as to the Liquidity, in each case as of the last day of
such calendar month (or week, if applicable), with reasonably detailed
calculations of Liquidity in form satisfactory to the Administrative Agent;

 

(f)                                   during the Waiver Period, as soon as
available, but in any event within ten Business Days after the end of each
calendar month (or, at any time that Liquidity is less than the Specified
Liquidity Threshold, upon the request of the Administrative Agent, on the Friday
after the end of each week (or, if any such Friday is not a Business Day, the
next Business Day)), a forecast in form satisfactory to the Administrative Agent
of cash flows for the 13 weeks immediately succeeding the end of such calendar
month (or week, if applicable); and

 

(g)                                  during the Waiver Period, within ten
Business Days after the end of each calendar quarter (or such later date as the
Administrative Agent may reasonably agree) (or, at any time that Liquidity is
less than the Specified Liquidity Threshold, upon the request of the
Administrative Agent, within ten Business Days after the end of each month (or
such later date as the Administrative Agent may reasonably agree)), host or
participate in a call to which all Lenders are invited, to discuss the business,
financial condition, results of operations and prospects of Holdings and its
Subsidiaries.”

 

(s)                                   Section 6.10 is amended as follows:

 

(i)                                                 By inserting “(a)” prior to
the beginning of the section

 

(ii)                                              By adding new clause (b) as
follows:  “(b) Without limiting the rights of the Administrative Agent under
this Agreement or otherwise, from and after any time

 

6

--------------------------------------------------------------------------------


 

during the Waiver Period that Liquidity falls below the Specified Liquidity
Threshold (whether or not it has subsequently increased), permit a financial
advisor retained by the Administrative Agent to exercise the rights set forth in
Section 6.10(a), all at the expense of the Borrower (provided that the
reimbursement of fees and expenses of any such financial advisor shall be
limited to reasonable fees and expenses).”

 

(iii)                                           Section 6.12(d) is amended by
adding the following sentence to the end of such section: “If the Permitted
Reorganization is consummated in accordance with this Agreement, the Loan
Parties and the Administrative Agent shall take all reasonably necessary actions
to effect the Permitted Reorganization, and the other actions contemplated by
this Section 6.12(d), in each case at the sole cost and expense of the
Borrowers.”

 

(t)                                    Section 6.17 is amended as follows:

 

(i)                                                 By inserting “(a)” prior to
the beginning of the section;

 

(ii)                                              By adding new clause (b) as
follows:  “(b) Within 60 days of the Amendment No. 2 Effective Date, or such
later date as the Administrative Agent may agree in its sole discretion, the
Hong Kong Borrower shall cause each of its Subsidiaries which is not a Hong Kong
Guarantor as of the Amendment No. 2 Effective Date to execute such documents and
take such other steps (under all applicable law) necessary to become a Hong Kong
Guarantor and to grant to the Collateral Agent for the benefit of the Hong Kong
Secured Parties first priority Liens on all of its assets which are of a type
that would constitute Collateral,  except to the extent that the Borrower and
the Administrative Agent reasonably determine that it would be illegal or
impracticable, or would give rise to material adverse tax consequences, for such
Subsidiary to do so; and”

 

(iii)                               By adding a new clause (c) as follows: 
“(c) Within 60 days of the Amendment No. 2 Effective Date, or such later date as
the Administrative Agent may agree in its sole discretion, each Loan Party shall
cause all of its deposit and securities accounts (other than deposit accounts in
the United States operated solely as a payroll funding account or a withholding
account) to be subject to perfected, first priority Liens in favor of the
Collateral Agent for the benefit of the applicable Secured Parties.”

 

(iv)                              By adding a new clause (d) as follows:
“(d) Within 30 days of the Amendment No. 2 Effective Date, or such later date as
the Administrative Agent may agree in its sole discretion, the Borrowers shall
cause the Intercompany Subordination Agreement to be amended as set forth on
Exhibit J-1 hereto.”

 

(u)         A new Section 6.20 is inserted immediately after Section 6.19 to
read as follows:

 

“Amendment No. 2. Pay to the Administrative Agent at or prior to 3:00 p.m. (New
York City time) on March 15, 2013 (a) for the account of each Lender that
executes and delivers a signed counterpart of Amendment No. 2 at or prior to
12 p.m. (New York City time) on March 15, 2013, a fee of 50 basis points
calculated on the sum of such Lender’s Term Loans and Revolving Credit
Commitment then in effect under this Agreement.”

 

7

--------------------------------------------------------------------------------


 

(v)                                 Section 7.02(a) is amended by replacing
clause (ii) thereof with the following: “(ii) in the case of such Indebtedness
owed to a Subsidiary which is not a Loan Party or owed by a U.S. Loan Party to a
Non-U.S. Hong Kong Loan Party, be governed by the Intercompany Subordination
Agreement”.

 

(w)                               Section 7.02(f) is amended by inserting the
following language at the beginning thereof, “The Convertible Notes and, after
the termination of the Waiver Period,”

 

(x)                                 Section 7.03(c) is amended as follows:

 

(i)                                     By replacing clause (ii) thereof with
the following: “(ii) (A) additional investments by Holdings, the U.S. Loan
Parties and Subsidiaries that are not Loan Parties in U.S. Loan Parties, 
(B) additional investments by Hong Kong Loan Parties and Subsidiaries that are
not Loan Parties in Hong Kong Loan Parties or U.S. Loan Parties which (in the
case of any such investments in the form of loans) are governed by the
Intercompany Subordination Agreement and (C) investments by U.S. Loan Parties in
Hong Kong Loan Parties in the form of loans evidenced by notes which notes are
pledged to the Collateral Agent for the benefit of the Lenders”;

 

(ii)                                  by inserting the following language at the
beginning of clause (iv) thereof: “after the termination of the Waiver Period,”.

 

(y)                                 Section 7.03(g) is amended by inserting the
following language at the beginning thereof, “After the termination of the
Waiver Period”

 

(z)                                  Section 7.03(h) is amended by inserting the
following language at the beginning thereof, “After the termination of the
Waiver Period,”

 

(aa)                          Section 7.03(j) is amended by inserting the
following language at the end thereof, “provided that all such Investments made
pursuant to this clause (j) during the Waiver Period shall not in the aggregate
exceed $5,000,000;”

 

(bb)                          Section 7.03(m) is amended by deleting “and” and
the end thereof

 

(cc)                            Section 7.03(n) is amended by deleting the “.”
thereof and inserting “; and” in its place

 

(dd)                          Section 7.03 is amended by adding new clause
(o) as follows “Investments made in which the sole consideration consists of
common stock of Holdings, provided that cash may be issued in lieu of fractional
shares.”

 

(ee)                            Section 7.05(d)(i) is amended and restated in
its entirety to read as follows: “(A) any U.S. Loan Party to another U.S. Loan
Party or (B) any Hong Kong Loan Party to a U.S. Loan Party or a Non-U.S. Hong
Kong Loan Party”

 

8

--------------------------------------------------------------------------------


 

(ff)                              Section 7.05(h) is amended by inserting the
following language at the end thereof, “provided that all such Dispositions made
pursuant to this clause (h) during the Waiver Period shall not in the aggregate
exceed $20,000,000;”

 

(gg)                            Section 7.05 is amended by adding a new clause
(m) to read as follows: “the consummation of the Specified Dispositions for fair
market value and for 75% cash, provided that during the Waiver Period, up to 25%
of the Net Cash Proceeds thereof may be reinvested as provided in
Section 2.05(b)(ii)(B) and at least 75% of such Net Cash Proceeds must be
applied to prepay the Loans in accordance with Section 2.05(b)(ii)(A).”

 

(hh)                          Section 7.06(d) is amended by inserting at the
beginning thereof the phrase “Prior to the commencement or after the termination
of the Waiver Period”

 

(ii)                                  Section 7.06(f) is amended by inserting
the following language at the beginning thereof, “Prior to the commencement or
after the termination of the Waiver Period”

 

(jj)                                Section 7.11(a) is amended by inserting
immediately after the phrase “Measurement Period” the following: “(other than
any Measurement Period ending on or after March 31, 2013 and on or before
June 30, 2014)”.

 

(kk)                          Section 7.11(b) is amended by inserting
immediately after the phrase “Measurement Period” the following: “(other than
any Measurement Period ending on or after March 31, 2013 and on or before
June 30, 2014)”.

 

(ll)                                  Section 7.11 is further amended as
follows:

 

(i)                                                 By inserting at the end
thereof the following new clause (c):

 

“(c) (i) Maintain, at all times during the Waiver Period, Liquidity equal to at
least the greater of (A) the difference between (x) $200,000,000 minus (y) the
aggregate principal amount of the Term Loans prepaid prior to such time
(1) pursuant to the Term Loan Reduction (if any) or (2) with proceeds of
Dispositions and (B) $150,000,000 and (ii) maintain, at all times during the
Waiver Period a portion of the Liquidity required pursuant to clause (i) equal
to at least 105% of the principal amount of the Term Loans outstanding at such
time in accounts in the United States which otherwise meet the criteria set
forth in the definition of “Liquidity.”

 

(ii)                                              By inserting at the end
thereof the following new clause (d):

 

“(d) At all times during the Waiver Period, maintain as of the last day of each
period set forth below Consolidated EBITDA equal to or greater than the amount
set forth opposite such period:

 

9

--------------------------------------------------------------------------------


 

Quarter ended March 31, 2013

 

-$25.0 million

2 consecutive Quarters ended June 30, 2013

 

-$25.0 million

3 consecutive Quarters ended September 30, 2013

 

-$25.0 million

Measurement Period ended December 31, 2013

 

$68.3 million

Measurement Period ended March 31, 2014

 

$80.7 million

Measurement Period ended June 30, 2014

 

$110.9 million

”

 

(mm)                  Section 7.14 is amended to add the words “(other than the
prepayment of intercompany debt either (x) to the extent permitted pursuant to
the Intercompany Subordination Agreement or (y) to the extent not subject to the
terms of the Intercompany Subordination Agreement)” after the word
“Obligations”.

 

(nn)                          A new Section 7.17 is added to read as follows:
“Customer Contracts.  Alter its practices with respect to, or the terms of any
of its, customer contracts in a manner that would cause Holdings or any
Subsidiary not to have full legal title to all customer deposits thereunder or
would subject any such deposits paid to it or owed to it to an escrow or similar
arrangement or cause the customer or another party (other than Holdings or such
Subsidiary) to have any rights in such deposits superior to the Lien of the
Collateral Agent.”

 

(oo)                          Section 8.01(f) is amended by replacing “60” with
“30” in both of the places in which such number appears therein.

 

(pp)  Schedule 1.01A to this Amendment is hereby appended as Schedule 1.01A to
the Credit Agreement.

 

10

--------------------------------------------------------------------------------

 

SECTION 2.                            Limited WaiverAt the request of the
Borrowers, the Consenting Lenders hereby waive, until the date set forth in
Section 6.17(c) of the Credit Agreement, as amended by this Amendment, any
Default or Event of Default which has resulted from the failure to maintain
Deposit Account Control Agreements and Securities Account Control Agreements as
required pursuant to the Collateral Documents.  The waiver granted pursuant to
this Section 2 shall be limited precisely as written.

 

SECTION 3.                            Conditions of EffectivenessThis Amendment
shall become effective as of the date first above written (the “Amendment No. 2
Effective Date”) when, and only when, on or before February 27, 2013:

 

(a)         the Agent shall have received counterparts of this Amendment
executed by Holdings, each Borrower and the Required Lenders or, as to any of
the Lenders, advice satisfactory to the Agent that such Lender has executed this
Amendment and the consent attached hereto executed by each Grantor;

 

(b)         the Agent shall have received a certificate of a Responsible Officer
of the U.S. Borrower stating that (i) no event has occurred and is continuing
that constitutes a Default or Event of Default and (ii) the representations and
warranties contained in Section 3 and in Article V of the Credit Agreement are
correct in all material respects on and as of the date of such certificate as
though made on and as of such date other than any such representations or
warranties that, by their terms, refer to a date other than the date of such
certificate, in which case, as of such other date

 

(c)          the Agent shall have received such certificates of resolutions or
other action and such documents and certifications as the Agent may reasonably
require to evidence that each Loan Party has duly authorized the execution and
delivery of this Amendment;

 

(d)         the Agent shall have received an updated Perfection Certificate;

 

(e)          The U.S. Revolver Reduction and the Hong Kong Revolver Reduction
shall have occurred by virtue of notice delivered by the relevant Borrower to
the Administrative Agent pursuant to the terms of the Credit Agreement;

 

(f)           All fees due pursuant to any agreement with the Administrative
Agent or any of its Affiliates and all reasonable and documented out-of-pocket
expenses of the Administrative Agent or any of its Affiliates (including the
reasonable fees and expenses of counsel to the Administrative Agent) in
connection with this Amendment shall have been paid and the Agent shall have
received for the benefit of each Consenting Lender that has executed and
delivered this Amendment before 5:00 PM on Wednesday, February 27, 2013 a fee
equal to 0.50% of the aggregate Commitments and Loans (after giving effect to
the Facilities Reduction) of such Consenting Lender.

 

The effectiveness of this Amendment is conditioned upon the accuracy of the
factual matters described herein.  This Amendment is subject to the provisions
of Section 11.03 of the Credit Agreement.

 

11

--------------------------------------------------------------------------------


 

SECTION 4.                            Representations and Warranties of the
Borrower  Each of Holdings and each Borrower represents and warrants as follows:

 

(a)                                                               The execution,
delivery and performance by each Loan Party of this Amendment has been duly
authorized by all necessary corporate or other organizational action, and does
not and will not (i) contravene the terms of any of such Person’s Organization
Documents; (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien (other than a Lien permitted under the Credit
Agreement) under, or require any payment to be made under (x) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (y) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any applicable
Law, except with respect to any breach or contravention or payment or creation
of Liens referred to in clause (ii) or any violation of applicable Law referred
to in clause (iii), to the extent that such conflict, breach, contravention,
payment, creation of Lien or violation could not reasonably be expected to have
a Material Adverse Effect.

 

(b)                                                               No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Amendment, except for (i) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect, (ii)
filings with the SEC, including a Current Report on Form 8-K, and (iii) those
other approvals, consents, exemptions, authorizations or other actions, notices
or filings, the failure of which to obtain or make could not reasonably be
expected to have a Material Adverse Effect.

 

(c)                                                                This
Amendment has been duly executed and delivered by each Loan Party that is party
hereto.  This Amendment constitutes a legal, valid and binding obligation of
such Loan Party, enforceable against each Loan Party that is party hereto in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and general principles of equity.

 

SECTION 5.                            Reference to and Effect on the Loan
Documents(a)  On and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the Notes
and each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.

 

(b)         The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.  Without
limiting the generality of the foregoing, the Collateral Documents and all of
the Collateral described therein do and shall continue to secure the payment of
all Obligations of the Loan Parties under the Loan Documents, in each case as
amended by this Amendment.

 

12

--------------------------------------------------------------------------------


 

(c)          The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents

 

SECTION 6.                            Costs, Expenses  The Borrower agrees to
pay on demand all costs and expenses of the Agent in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Amendment and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and expenses of
counsel for the Agent) in accordance with the terms of Section 11.04 of the
Credit Agreement.

 

SECTION 7.                            Execution in CounterpartsThis Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

SECTION 8.                            Governing LawThis Amendment shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

[signature page follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

GT ADVANCED TECHNOLOGIES INC., as
Holdings

 

 

 

 

By

/s/Hoil Kim

 

 

Name:

Hoil Kim

 

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

GTAT CORPORATION, as U.S. Borrower

 

 

 

 

By

/s/Hoil Kim

 

 

Name:

Hoil Kim

 

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

GT ADVANCED TECHNOLOGIES LIMITED, as
Hong Kong Borrower

 

 

 

 

By

/s/Hoil Kim

 

 

Name:

Hoil Kim

 

 

Title:

Director

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Agent and as Lender

 

 

 

 

By

/s/Jeannette Lu

 

 

Name:

Jeannette Lu

 

 

Title:

Vice President

 

[Amendment No. 2 Signature Page]

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A.,

 

as a Lender

 

 

 

 

By

/s/Scott G. Axelrod

 

 

Name:

Scott G. Axelrod

 

 

Title:

Vice President

 

[Amendment No. 2 Signature Page]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG

 

CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

 

By

/s/Kevin Buddhdew

 

 

Name:

Kevin Buddhdew

 

 

Title:

Vice President

 

 

 

 

 

 

 

By

/s/Alex Verdone

 

 

Name:

Alex Verdone

 

 

Title:

Associate

 

[Amendment No. 2 Signature Page]

 

--------------------------------------------------------------------------------


 

 

RBS Citizens, as a Lender

 

 

 

 

By

/s/Timothy J. Whitaker

 

 

Name:

Timothy J. Whitaker

 

 

Title:

Senior Vice President

 

[Amendment No. 2 Signature Page]

 

--------------------------------------------------------------------------------


 

 

Morgan Stanley Senior Funding Inc.,

 

as a Lender

 

 

 

 

By

/s/Dmitriy Barskiy

 

 

Name:

Dmitriy Barskiy

 

 

Title:

Vice President

 

[Amendment No. 2 Signature Page]

 

--------------------------------------------------------------------------------

 

CONSENT

 

Dated as of February     , 2013

 

The undersigned, as Grantors and Guarantors under the U.S. Security Agreement
dated January 31, 2012 or the Hong Kong Security Agreement dated January 31,
2012 (collectively, the “Security Agreements”) and as Guarantor under U.S.
Guaranty dated January 31, 2012 or the Hong Kong Guaranty dated January 31, 2012
(collectively, the “Guaranties”) in favor of the Agent for its benefit and the
benefit of the Lenders parties to the Credit Agreement referred to in the
foregoing Amendment, hereby consents to such Amendment and hereby confirms and
agrees that (a) notwithstanding the effectiveness of such Amendment, each
Guaranty to which such Guarantor is a party is, and shall continue to be, in
full force and effect and is hereby ratified and confirmed in all respects,
except that, on and after the effectiveness of such Amendment, each reference in
the Security Agreement to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import shall mean and be a reference to the Credit Agreement, as
amended by such Amendment, and (b) the Collateral Documents to which such
Grantor is a party and all of the Collateral described therein do, and shall
continue to, secure the payment of the applicable Secured Obligations (in each
case, as defined therein).

 

 

 

GT ADVANCED TECHNOLOGIES INC.

 

 

 

 

 

 

By:

/s/Hoil Kim

 

Name:

Hoil Kim

 

Title:

Vice President, General Counsel & Secretary

 

 

 

 

 

GTAT CORPORATION

 

 

 

 

 

 

By:

/s/ Hoil Kim

 

Name:

Hoil Kim

 

Title:

Vice President, General Counsel & Secretary

 

 

 

 

 

GT CRYSTAL SYSTEMS, LLC

 

 

 

 

 

 

By:

/s/Hoil Kim

 

Name:

Hoil Kim

 

Title:

Vice President, General Counsel & Secretary

 

 

[Amendment No. 2 Consent]

 

--------------------------------------------------------------------------------


 

 

GT EQUIPMENT HOLDINGS, INC.

 

 

 

 

 

 

By:

/s/Hoil Kim

 

Name:

Hoil Kim

 

Title:

Vice President & Secretary

 

 

 

 

 

LINDBERGH ACQUISITION CORP

 

 

 

 

 

 

By:

/s/Hoil Kim

 

Name:

Hoil Kim

 

Title:

Vice President & Secretary

 

 

 

 

 

GT ADVANCED CZ LLC

 

 

 

 

 

 

By:

/s/Hoil Kim

 

Name:

Hoil Kim

 

Title:

Vice President, General Counsel & Secretary

 

 

 

 

 

GT ADVANCED TECHNOLOGIES LIMITED

 

 

 

 

 

 

By:

/s/Hoil Kim

 

Name:

Hoil Kim

 

Title:

Director

 

 

[Amendment No. 2 Consent]

 

--------------------------------------------------------------------------------
